Exhibit 10.2

 

CASCADE NATURAL GAS CORPORATION

OFFICER SEVERANCE PAY PLAN

 

 

October 1, 2004

 

Cascade Natural Gas Corporation

a Washington corporation

222 Fairview Avenue North

Seattle, Washington 98109

 

Company

 

The Company provides severance benefits for its employees through termination
policies or practices.  The Company adopts this Plan to provide separate
severance benefits for officers..  Unless expressly stated otherwise in writing
to an individual, benefits under this Plan are in lieu of any other severance
benefits that might otherwise be available to the participants. The Plan
supersedes and replaces any prior severance pay or workforce reduction policy
that apply to officers.

 

ARTICLE 1
EFFECTIVE DATE; PLAN YEAR; ERISA

 

1.01        Effective Date

 

The effective date of the Plan is October 1, 2004.  The benefits of Eligible
Employees who receive notice of termination from employment on or after that
date shall be determined under this Plan.

 

1.02        Plan Year

 

The plan year shall be a calendar year.

 

1.03        ERISA

 

1.03-1    The Plan is intended to be and shall be administered and maintained as
a welfare benefit plan under section 3(1) of the Employee Retirement Income
Security Act of 1974 (“ERISA”), providing certain benefits to participants on
certain severances from employment.

 

1.03-2    The Plan is not intended to be a pension plan under section 3(2)(A) of
ERISA and shall be maintained and administered so as not to be such a plan.  The
Plan is intended to come within, and shall be administered and maintained to
come within, the severance pay plan exception to ERISA in Department of Labor
regulations section 2510.3-2(b).

 

--------------------------------------------------------------------------------


 

ARTICLE 2
ELIGIBILITY AND PARTICIPATION

 

2.01        Eligible Employees

 

(a)           2.01-1Subject to 2.01-2, “Eligible Employees” are officers
selected by the Board of Directors of the Company for participation in the Plan
in connection with any force reduction or other designated severance.

 

2.01-2    Eligible Employees do not include the following:

 

(a)           An employee who has not completed at least six months of
continuous service with the Company.

 

(b)           An employee whose employment is governed by an individual
employment or severance agreement.

 

(c)           A leased employee treated as an employee solely because of section
414(n) of the Code.

 

(d)           An individual classified by the Company as an independent
contractor or as an employee of an entity that is not the Company, even if it is
later determined that the individual was an employee of the Company.

 

2.02        Participation

 

Any Eligible Employee whose employment is terminated by reason of a Workforce
Reduction is a Participant in the Plan.  A Participant must satisfy the
requirements of 3.01 to be entitled to severance benefits under the Plan.

 

2.03        Determination of Eligibility and Participation

 

All questions of eligibility and participation of employees shall be determined
by the Administrator, whose decision shall be final.

 

ARTICLE 3
SEVERANCE BENEFITS

 

3.01        Entitlement to Severance Benefits

 

3.01-1    Except as provided in 3.01-3, a Participant who receives notice and
who is terminated from employment with the Company because of a Workforce
Reduction is entitled to the severance benefits described in this Article 3.

 

3.01-2    A “Workforce Reduction” shall be any elimination of position or
reduction in workforce that is specifically designated as a Workforce Reduction
by the Company.

 

3.01-3    Unless otherwise specified by the Company in writing, a Participant
shall not be entitled to severance benefits under the Plan if any of the
following occur with respect to such Participant:

 

--------------------------------------------------------------------------------


 

(a)           Termination of employment related to any transfer of operations or
work to a third party, whether by merger, consolidation, spin-off, outsourcing
or sale of all or part of the assets or stock of a business unit, or other
transaction occurring where the successor or receiving entity or other third
party offers the Participant employment in a position determined by the Company
to be consistent with the Participant’s qualifications and experience or, in the
judgment of the Company, the Participant fails to make good faith efforts to
apply for or to obtain an employment offer or discourages the successor or
receiving entity or other third party from making an employment offer.

 

(b)           Transfer to another position with, or reemployment by, or other
continuation of employment with, the Company before the Participant’s
termination date.

 

(c)           Voluntary election to retire from employment before the
Participant’s termination date.

 

(d)           Receipt of an offer of severance or other separation benefits
under either an individual written agreement with the Company or any voluntary
early retirement program maintained by the Company or any severance plan
maintained by the Company, other than this Plan.

 

(e)           Involuntary termination of employment for reasons other than a
Workforce Reduction, including, but not limited to, involuntary termination for
unsatisfactory performance, unacceptable behavior, misconduct, violations of
Company’s policies, or other disciplinary problems.

 

(f)            Failure to waive all severance benefits under any applicable
employment contract or other agreement or plan in exchange for severance
benefits under the Plan.

 

(g)           Failure to execute a waiver and release of claims against the
Company in the form provided by the Company within the specified consideration
period or execution and later revocation of the waiver and release of claims
form within any revocation period stated therein.

 

(h)           Death or voluntary termination of employment before the date set
by the Company for the Participant’s termination due to a Workforce Reduction.

 

(i)            Other circumstances determined by the Company not to constitute a
termination due to a Workforce Reduction as defined in 4.01-1.

 

3.02        Severance Pay

 

3.02-1    Subject to 3.02-5, 3.04 and 3.05, Participants who are salaried
employees and are eligible for severance benefits under 3.01 shall be entitled
to receive a number of weeks of Regular Pay determined on the basis of the
Participant’s full Years of Credited Service and

 

--------------------------------------------------------------------------------


 

annualized Regular Pay at the time of termination; the participant’s Average
Annual Bonus, a cash award equal to the amount of COBRA premiums and an
outplacement award, all according to the benefit grid in 3.02-2.

 

(a)           “Years of Credited Service” are the Participant’s actual fully
completed years of service with the Company since the Participant’s most recent
date of hire.

 

(b)           “Regular Pay” base pay on the date of termination, excluding any
overtime, severance pay, bonuses, commissions, reimbursements, any other
allowances and any other type of extra or variable compensation.

 

(c)           “Average Annual Bonus” means the average of the annual bonuses
that the Participant receives for the three fiscal years ending prior to the
Participant’s date of termination.

 

3.02-2    The following benefit grid shall apply only to Participants who are
salaried employees at the time employment terminates:

 

Salary
Grade

 

Severance
Payment Basis

 

Minimum
Severance

 

Maximum
Severance

 

COBRA
Allowance
(to be paid in
cash)

 

Outplacement

Officer- Grade 14, 15, 16

 

2 weeks per year of service, plus Average Annual Bonus

 

26 weeks plus Average Annual Bonus

 

52 weeks plus Average Annual Bonus

 

Twelve months

 

Up to 12% of annual base pay

Officer- CEO, CFO, COO level

 

52 weeks plus Average Annual Bonus

 

52 weeks plus Average Annual Bonus

 

52 weeks plus Average Annual Bonus

 

Twelve months

 

Up to 15% of annual base pay

 

3.02-3    The COBRA allowance shall be the amount equal to the cost to the
Participant of electing to continue health insurance coverage under the Cascade
Natural Gas Corporation Employee Benefit Plan for the Participant and the
members of the Participant’s family covered under the Employee Benefit Plan on
the date the Participant’s employment terminates for the period set out in the
schedule.

 

(a)           No COBRA allowance shall be paid to a Participant who has no
health insurance coverage under the Employee Benefit Plan when employment
terminates.

 

(b)           Subject to (a), such payments shall be made regardless whether the
Participant elects to continue health coverage under COBRA.

 

--------------------------------------------------------------------------------


 

(c)           The COBRA allowance shall be paid in a single lump sum unless the
Company elects in its complete discretion, to pay the COBRA allowance in monthly
installments..

 

3.02-4    The outplacement award shall be provided to Participants in accordance
with the schedule.  Amounts shall be paid either directly to the provider of
outplacement services designated by the Company, or, upon submission by the
Participant of evidence of qualified outplacement expenses, by direct payment to
the Participant.  The Administrator shall determine whether outplacement
expenses are qualified for reimbursement.

 

3.02-5    The Company may, at its discretion, for any or all classes of Eligible
Employees, offer severance pay benefits and other severance benefits different
from those stated in 4.02-1.  In that event, the substitute benefits will apply
for those employees and benefits shall not be paid.

 

3.03        Medical Insurance Benefits

 

Any Workforce Reduction that causes a Participant to lose coverage under one or
more group health, dental and health care reimbursement plans sponsored by
Company shall be deemed a COBRA qualifying event as of the termination date.  As
further described in the COBRA information that will be made available to the
Participant at the time of the qualifying event, unless the Participant elects
COBRA continuation within the applicable time period, the Participant’s elected
health coverage under the group health plans sponsored by Company shall
terminate at midnight on the termination date.

 

3.04        Time and Manner of Payment

 

3.04-1    Severance pay shall be paid in a lump sum.  Payment will be made as
soon as practicable following the later of the Participant’s termination date or
the expiration of the revocation period described in the waiver and release of
claims form.

 

3.04-2    The Company may withhold from any amounts paid under the Severance
Plan any applicable local, state and federal income and other taxes and such
other withholdings as are required by law.

 

3.04-3    Severance pay shall not be considered part of a Participant’s
compensation for purposes of determining the Participant’s benefits under the
Company’s 401(k) or retirement plans.

 

3.05        Forfeitability of Severance Benefits

 

Any right to severance benefits shall be forfeitable until the Participant has
been terminated from employment due to a Workforce Reduction and has satisfied
all of the requirements and conditions for entitlement under 3.01.  The Plan may
be amended or terminated as provided in Article 5 to partially or wholly
eliminate or otherwise change the benefits in 3.02 to the extent they are
forfeitable.

 

--------------------------------------------------------------------------------


 

ARTICLE 4
ADMINISTRATION

 

4.01        Administrator

 

4.01-1    The Plan shall be administered by Company’s Vice-President of Human
Resources, who in such capacity shall be the Administrator.

 

4.01-2    The Administrator may resign on 15 days’ notice to the Company.  The
Company may remove the Administrator without having to show cause or provide
advance notice.  Any vacancy shall be filled as soon as reasonably practicable. 
Until a new appointment is made, the Company shall act as the Administrator.

 

4.02        The Administrator’s Powers and Duties

 

4.02-1    The Administrator shall interpret the Plan, decide any questions about
the rights of Participants and in general administer the Plan.  Any decision by
the Administrator shall be final and bind all parties.  The Administrator shall
have absolute discretion to carry out the Administrator’s responsibilities under
this section.

 

4.02-2    The Administrator may delegate all or part of the administrative
duties to one or more agents and may retain advisors and agents for assistance. 
The Administrator may consult with, and rely upon the advice of counsel, who may
be counsel for the Company or any Affiliate.

 

4.02-3    The Administrator shall be the plan administrator under federal laws
and regulations applicable to plan administration.  The Administrator shall be
the agent for service of process on the Plan at the Company’s address.

 

4.03        Company Functions

 

4.03-1    Except as provided in 4.03-2, all authority of the Company shall be
exercised by the President of the Company, as applicable, who may delegate some
or all of the authority to any officer.

 

4.03-2    Subject to 4.03-3, the power to designate officers as Eligible
Employees under 2.01-1 and the power to amend or terminate the Plan may be
exercised only by the Board of Directors of the Company.

 

4.03-3    The President may amend the Plan in writing, on advice of counsel, to
make technical, administrative or editorial changes to comply with applicable
law or to simplify or clarify the Severance Plan.

 

4.03-4    The Board of Directors of the Company shall have no administrative
authority or function with respect to the Plan.  Being a member of the Board
shall not, in itself, make a person a plan fiduciary.

 

--------------------------------------------------------------------------------


 

4.04        Claims Procedures

 

4.04-1    Claims for benefits under the Plan shall be governed by these
procedures.

 

(a)           The Administrator shall establish administrative processes and
safeguards to ensure and verify that claims decisions are made in accordance
with the Plan and that, where appropriate, Plan provisions have been applied
consistently with respect to similarly situated claimants.

 

(b)           Any person claiming a benefit, or requesting an interpretation,
ruling or information, shall present the request in writing to a claims
administrator appointed by the Administrator (who may be the Administrator) to
decide the claim.

 

(c)           If any procedure utilized by the claims administrator, including
any provision under any Plan document or insurance contract, unduly inhibits or
hampers the initiation or processing of a claim under Sections 4.04 and 4.05,
the claimant may immediately submit the request in writing to the Administrator.

 

(d)           Claims or requests under this Plan should be addressed to the
Administrator at:

 

Cascade Natural Gas Corporation

222 Fairview Avenue North

Seattle, WA 98109

Attention: Vice President, Human Resources

 

4.04-2    For claims processing, the Administrator will establish procedures for
determining whether any other individual has been authorized to act on behalf of
a claimant.

 

4.04-3    The Administrator will respond to a claim as follows:

 

(a)           If the claim is wholly or partially denied, the Administrator will
notify the claimant of the adverse determination within a reasonable time not
longer than 90 days after the Plan received the claim unless special
circumstances require an extension of time.

 

(b)           The Administrator will notify a claimant in writing of the need
for any extension before the end of the initial 90 days and any extension will
be no longer than another 90 days after the initial period.

 

(c)           Any notice of extension will indicate the special circumstances
requiring the extension and the date by which a decision is expected.

 

4.04-4    The time periods for determinations under Section 4.04-3 shall run
from the time the claim is filed under Section 4.04-1, without regard to whether
all needed information is filed.  In case of an extension of time because more
information is needed, the period for

 

--------------------------------------------------------------------------------


 

making the determination will be tolled from the time the claimant is notified
of the need until the claimant responds.

 

4.04-5    The Administrator will provide the claimant with written or electronic
notification of any adverse determination on a claim, including:

 

(a)           The specific reason or reasons for the determination.

 

(b)           Reference to the specific Plan provisions on which the
determination is based.

 

(c)           A description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why it is necessary.

 

(d)           A description of the review procedures under Section 4.05 and the
applicable time limits.

 

(e)           A statement of the claimant’s right to bring a legal action under
ERISA following any adverse determination on review.

 

4.05        Appeal Procedures

 

4.05-1    A claimant may request review within 60 days after receiving a
notification of an adverse determination on a claim under Section 4.04 and the
following shall apply:

 

(a)           The claimant may submit written comments, documents, records, and
other information relating to the claim.

 

(b)           Upon request and at no charge, the claimant may have copies of any
document, record, or other information that:

 

(1)           was relied on in making the determination;

 

(2)           was submitted, considered, or generated in the course of making
the determination, whether or not relied on; or

 

(3)           demonstrates compliance with the processes and safeguards under
Section 4.04-1(a).

 

(4)           The Administrator’s review shall take into account all comments,
documents, records and other information submitted by the claimant relating to
the claim, whether or not considered in the initial determination.

 

4.05-2    The Administrator will respond to an appeal as follows:

 

--------------------------------------------------------------------------------


 

(a)           The Administrator will notify the claimant of its determination on
review within a reasonable time not longer than 60 days after the Plan received
the request for review unless an extension of time is required for a hearing or
other special circumstances.

 

(b)           The Administrator will notify a claimant in writing of the need
for any extension before the end of the initial 60 days and no extension will be
longer than another 60 days after the initial period.

 

(c)           Any notice of extension will indicate the special circumstances
requiring the extension and the date by which a decision is expected.

 

4.05-3    The time period for determinations under Section 4.05-2 shall run from
the time an appeal is filed, without regard to whether all needed information is
filed.  In case of an extension of time because more information is needed, the
period for making the determination will be tolled from the time the claimant is
notified of the need until the claimant responds.

 

4.05-4    The Administrator will provide the claimant with written or electronic
notification of its determination on appeal.  If the determination is adverse,
the notice will include:

 

(a)           The specific reason or reasons for the determination.

 

(b)           Reference to the specific plan provisions on which the
determination is based.

 

(c)           A statement that, upon request and at no charge, the claimant may
have copies of any document, record or other information under 4.05-1(b).

 

4.06        Indemnity and Bonding

 

4.06-1    The Company shall indemnify and defend any Plan fiduciary who is an
officer, director or employee of the Company against any claim or liability that
arises from any action or inaction in connection with the Plan, subject to the
following rules:

 

(a)           Coverage shall be limited to actions taken in good faith that the
fiduciary reasonably believed were not opposed to the best interest of the Plan.

 

(b)           Negligence by the fiduciary shall be covered to the fullest extent
permitted by law.

 

(c)           Coverage shall be reduced to the extent of any insurance coverage.

 

4.06-2    Plan fiduciaries shall be bonded to the extent required by applicable
law.

 

--------------------------------------------------------------------------------


 

4.07        Expenses

 

4.07-1    An Administrator who is employed full-time by the Company shall not be
separately compensated for services as the Administrator.  The Administrator
shall be reimbursed by the Company for all expenses incurred by the
Administrator while acting as the Administrator.

 

4.07-2    The Company may allocate the cost of any administrative fees or
expenses among the Company and adopting Affiliates.  Otherwise, all expenses and
fees shall be paid by the Company.

 

ARTICLE 5
GENERAL PROVISIONS

 

5.01        Enforceability and Exclusive Benefit

 

The Company and all adopting Affiliates intend the terms of the Plan, including
those relating to the coverage and benefits, to be legally enforceable.  The
Company and all adopting Affiliates further intend that the Plan be maintained
for the exclusive benefit of Eligible Employees of the Company.

 

5.02        Amendment and Termination

 

Subject to 3.05, the Company may amend or terminate the Plan at any time.

 

5.03        Not Contract of Employment

 

Nothing in the Plan shall give any employee the right to continue employment. 
The Plan shall not prevent discharge of any employee at any time for any reason.

 

5.04        Unfunded

 

All benefits payable under the Plan shall be unfunded and shall be payable only
from the general assets of the Company.  Participants shall have no interest in
any assets of the Company and shall have no rights greater than the rights of
any unsecured general creditor of the Company.

 

5.05        Nonassignment

 

The rights of a Participant under the Plan are personal.  No interest of a
Participant under the Plan may be assigned, transferred, seized by legal process
or subjected to the claims of creditors in any way.  A Participant’s rights
under the Plan are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge or encumbrance.

 

5.06        Applicable Law

 

The Plan shall be construed according to the laws of the Washington, except as
preempted by federal law.

 

--------------------------------------------------------------------------------


 

Adopted:

 

CASCADE NATURAL GAS CORPORATION

 

 

 

 

 

By

 

 

 

 

W. Brian Matsuyama, President

 

 

 

 

 

Date:

 

, 2004

 

EXHIBIT B

 

 

Mr. Larry Rosok

Cascade Natural Gas Corporation

222 Fairview Avenue

Seattle, WA  98109

 

Re:          Agreement and General Release

 

Dear Mr. Rosok:

 

On                (date), I executed an Agreement and General Release between
myself and Cascade Natural Gas Corporation.  I was advised by Cascade, in
writing, to consult with an attorney of my choosing prior to executing this
Agreement and General Release.

 

More than seven calendar days have elapsed since I executed the above-mentioned
Agreement and General Release.  I have at no time revoked my acceptance or
execution of that Agreement and General Release, and hereby reaffirm my
acceptance of that Agreement and General Release.  Therefore, in accordance with
the terms of the Agreement and General Release, I hereby request payment of the
monies described in Paragraph “3” of that Agreement.

 

Dated this      day of           , 2005.

 

 

Very truly yours,

 

 

 

 

 

William H. Odell

 

 

NOTICE:  Per paragraph 13 of the Release, DO NOT SIGN THIS LETTER, until at
least eight days after you have signed the Agreement and General Release.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

OFFICERS WHO HAVE BEEN DESIGNATED AS PARTICIPANTS IN THE THE
CURRENT WORKFORCE REDUCTION COVERED BY THE CASCADE NATURAL
GAS CORPORATION OFFICER SEVERANCE PAY PLAN TO DATE

 

Title

 

Age

 

Chief Operating Officer

 

43

 

 

EXHIBIT D

 

OFFICERS WHO HAVE NOT BEEN DESIGNATED AS PARTICIPANTS IN THE
CURRENT WORKFORCE REDUCTION COVERED BY THE CASCADE NATURAL
GAS CORPORATION OFFICER SEVERANCE PLAN TO DATE

 

Title

 

Age

 

President & CEO

 

45

 

Chief Financial Officer

 

52

 

Sr. Vice President Regulatory and Gas Supply

 

58

 

Vice President Human Resources

 

49

 

Controller

 

56

 

 

--------------------------------------------------------------------------------


 

 

CASCADE NATURAL GAS CORPORATION

SEVERANCE PAY PLAN

 

2005 RESTATEMENT

 

August 1, 2005

 

 

Cascade Natural Gas Corporation

 

 

a Washington corporation

 

 

222 Fairview Avenue North

 

 

Seattle, Washington 98109

 

Company

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

Effective Date; Plan Year; ERISA

 

 

 

 

1.01

Effective Date

 

1.02

Plan Year

 

1.03

ERISA

 

 

 

 

ARTICLE 2

Eligibility and Participation

 

 

 

 

2.01

Eligible Employees

 

2.02

Participation

 

2.03

Determination of Eligibility and Participation

 

 

 

 

ARTICLE 3

Severance Benefits

 

 

 

 

3.01

Entitlement to Severance Benefits

 

3.02

Severance Pay

 

3.03

Medical Insurance Benefits

 

3.04

Time and Manner of Payment

 

3.05

Forfeitability of Severance Benefits

 

 

 

 

ARTICLE 4

Administration

 

 

 

 

4.01

Administrator

 

4.02

The Administrator’s Powers and Duties

 

4.03

Company Functions

 

4.04

Claims Procedures

 

4.05

Appeal Procedures

 

4.06

Indemnity and Bonding

 

4.07

Expenses

 

 

 

 

ARTICLE 5

General Provisions

 

 

 

 

5.01

Enforceability and Exclusive Benefit

 

5.02

Amendment and Termination

 

5.03

Not Contract of Employment

 

5.04

Unfunded

 

5.05

Nonassignment

 

5.06

Applicable Law

 

 

ii

--------------------------------------------------------------------------------


 

INDEX OF TERMS

 

Term

 

Section

 

Page

 

 

 

 

 

 

 

Administrator

 

4.01

 

6

 

 

 

 

 

 

 

Company

 

Preamble

 

1

 

 

 

 

 

 

 

Effective Date

 

1.01

 

1

 

Eligible Employee

 

2.01-1

 

2

 

ERISA

 

1.03-1

 

1

 

 

 

 

 

 

 

Participant

 

2.02

 

3

 

Plan Year

 

1.02

 

1

 

Policy

 

Preamble

 

1

 

 

 

 

 

 

 

Regular Pay

 

3.02-1(b)

 

4

 

 

 

 

 

 

 

Workforce Reduction

 

3.01-2

 

3

 

 

 

 

 

 

 

Years of Credited Service

 

3.02-1(a)

 

4

 

 

 

 

 

 

 

 

iii

--------------------------------------------------------------------------------


 

CASCADE NATURAL GAS CORPORATION

SEVERANCE PAY PLAN

 

2005  RESTATEMENT

 

August 1, 2005

 

Cascade Natural Gas Corporation

 

 

a Washington corporation

 

 

222 Fairview Avenue North

 

 

Seattle, Washington 98109

 

Company

 

The Company provides severance benefits for its employees through termination
policies or practices.  The Company adopted the 2004 Restatement and now adopts
this 2005 Restatement to modify the benefits provided, change the definition of
those eligible for such benefits, update plan language and make other clarifying
and administrative changes.  Unless expressly stated otherwise in writing to an
individual, benefits under this Plan are in lieu of any other severance benefits
that might otherwise be available to the participants. The Plan supersedes and
replaces any prior severance pay or workforce reduction policy.

 

ARTICLE 1
EFFECTIVE DATE; PLAN YEAR; ERISA

 

1.01         Effective Date

 

The effective date of the 2005 Restatement of the Severance Plan is August 1,
2005.  The benefits of Eligible Employees who receive notice of termination from
employment on or after that date shall be determined under the Restated
Severance Plan.

 

1.02         Plan Year

 

The plan year shall be a calendar year.

 

1.03         ERISA

 

1.03-1    The Severance Plan is intended to be and shall be administered and
maintained as a welfare benefit plan under section 3(1) of the Employee
Retirement Income Security Act of 1974 (“ERISA”), providing certain benefits to
participants on certain severances from employment.

 

1.03-2    The Severance Plan is not intended to be a pension plan under
section 3(2)(A) of ERISA and shall be maintained and administered so as not to
be such a plan.  The Severance Plan is intended to come within, and shall be
administered and maintained to come within, the severance pay plan exception to
ERISA in Department of Labor regulations section 2510.3-2(b).

 

1

--------------------------------------------------------------------------------


 

ARTICLE 2
ELIGIBILITY AND PARTICIPATION

 

2.01         Eligible Employees

 

2.01-1    Subject to 2.01-2, “Eligible Employees” are employees selected by the
Company for participation in the Plan in connection with any force reduction or
other designated severance event with the approval of the President of the
Company.

 

2.01-2    Eligible Employees do not include the following:

 

(a)           Officers of the Company.

 

(b)           An employee who has not completed at least six months of
continuous service with the Company.

 

(c)           An employee covered by a collective bargaining agreement that does
not provide for severance benefits under this Plan.

 

(d)           An employee classified as temporary or on-call by the Company,
whether employed by the Company or a temporary services agency.

 

(e)           An employee whose employment is governed by an individual
employment or severance agreement.

 

(f)            A leased employee treated as an employee solely because of
section 414(n) of the Code.

 

(g)           An individual classified by the Company as an independent
contractor or as an employee of an entity that is not the Company, even if it is
later determined that the individual was an employee of the Company.

 

(h)           A part-time salaried employee.

 

2.02         Participation

 

Any Eligible Employee whose employment is terminated by reason of a Workforce
Reduction is a Participant in the Severance Plan.  A Participant must satisfy
the requirements of 3.01 to be entitled to severance benefits under the
Severance Plan.

 

2.03         Determination of Eligibility and Participation

 

All questions of eligibility and participation of employees shall be determined
by the Administrator, whose decision shall be final.

 

2

--------------------------------------------------------------------------------


 

ARTICLE 3
SEVERANCE BENEFITS

 

3.01         Entitlement to Severance Benefits

 

3.01-1    Except as provided in 3.01-3, a Participant who receives notice and
who is terminated from employment with the Company because of a Workforce
Reduction is entitled to the severance benefits described in this Article 3.

 

3.01-2    A “Workforce Reduction” shall be any elimination of position or
reduction in workforce that is specifically designated as a Workforce Reduction
by the Company.

 

3.01-3    Unless otherwise specified by the Company in writing, a Participant
shall not be entitled to severance benefits under the Severance Plan if any of
the following occur with respect to such Participant:

 

(a)           Termination of employment related to any transfer of operations or
work to a third party, whether by merger, consolidation, spin-off, outsourcing
or sale of all or part of the assets or stock of a business unit, or other
transaction occurring where the successor or receiving entity or other third
party offers the Participant employment in a position determined by the Company
to be consistent with the Participant’s qualifications and experience or, in the
judgment of the Company, the Participant fails to make good faith efforts to
apply for or to obtain an employment offer or discourages the successor or
receiving entity or other third party from making an employment offer.

 

(b)           Transfer to another position with, or reemployment by, or other
continuation of employment with, the Company before the Participant’s
termination date.

 

(c)           Voluntary election to retire from employment before the
Participant’s termination date.

 

(d)           Receipt of an offer of severance or other separation benefits
under either an individual written agreement with the Company or any voluntary
early retirement program maintained by the Company or any severance plan
maintained by the Company, other than this Severance Plan.

 

(e)           Involuntary termination of employment for reasons other than a
Workforce Reduction, including, but not limited to, involuntary termination for
unsatisfactory performance, unacceptable behavior, misconduct, violations of
Company’s policies, or other disciplinary problems.

 

(f)            Failure to waive all severance benefits under any applicable
employment contract or other agreement or plan in exchange for severance
benefits under the Severance Plan.

 

3

--------------------------------------------------------------------------------


 

(g)           Failure to execute a waiver and release of claims against the
Company in the form provided by the Company within the specified consideration
period or execution and later revocation of the waiver and release of claims
form within any revocation period stated therein.

 

(h)           Death or voluntary termination of employment before the date set
by the Company for the Participant’s termination due to a Workforce Reduction.

 

(i)            Other circumstances determined by the Company not to constitute a
termination due to a Workforce Reduction as defined in 4.01-1.

 

3.02         Severance Pay

 

3.02-1    Subject to 3.02-5, 3.04 and 3.05, Participants who are salaried
employees and are eligible for severance benefits under 3.01 shall be entitled
to receive a number of weeks of Regular Pay determined on the basis of the
Participant’s full Years of Credited Service and annualized Regular Pay at the
time of termination, a cash award equal to the amount of COBRA premiums and an
outplacement award, all according to the benefit grid in 3.02-2.

 

(a)           “Years of Credited Service” are the Participant’s actual fully
completed years of service with the Company since the Participant’s most recent
date of hire.

 

(b)           “Regular Pay” base pay on the date of termination, excluding any
overtime, severance pay, bonuses, commissions, reimbursements, any other
allowances and any other type of extra or variable compensation.

 

3.02-2    The following benefit grid shall apply only to Participants who are
salaried employees at the time employment terminates:

 

Salary Grade

 

Severance
Payment Basis

 

Minimum
Severance

 

Maximum
Severance

 

COBRA
Allowance
(to be paid in
cash)

 

Outplacement

Grade 5 - 8

 

1 week per year of service

 

4 weeks

 

26 weeks

 

3 months

 

$1,500 for training/career development.

Grade 9 - 10

 

2 weeks per year of service

 

4 weeks

 

26 weeks

 

Cover same period as severance payment basis (minimum 3 months)

 

Up to 10% of annual base pay

Grade - 11 and up

 

2 weeks per year of service

 

8 weeks

 

52 weeks

 

Cover same period as severance payment basis (minimum 3 months)

 

Up to 10% of annual base pay

 

4

--------------------------------------------------------------------------------


 

3.02-3    The COBRA allowance shall be the amount equal to the cost to the
Participant of electing to continue health insurance coverage under the Cascade
Natural Gas Corporation Employee Benefit Plan for the Participant and the
members of the Participant’s family covered under the Employee Benefit Plan on
the date the Participant’s employment terminates for the period set out in the
schedule.

 

(a)           No COBRA allowance shall be paid to a Participant who has no
health insurance coverage under the Employee Benefit Plan when employment
terminates.

 

(b)           Subject to (a), such payments shall be made regardless whether the
Participant elects to continue health coverage under COBRA.

 

3.02-4    The outplacement award shall be provided to Participants in accordance
with the schedule.  Amounts shall be paid either directly to the provider of
outplacement services designated by the Company, or, upon submission by the
Participant of evidence of qualified outplacement expenses, by direct payment to
the Participant.  The Administrator shall determine whether outplacement
expenses are qualified for reimbursement.

 

3.02-5    The Company may, at its discretion, for any or all classes of
employees, offer severance pay benefits and other severance benefits different
from those stated in 4.02-1.  In that event, the substitute benefits will apply
for those employees and benefits described in 3.02-1, 3.02-2 and 3.02-3 shall
not be paid.

 

3.02-6    The amount of severance paid to a Participant who is covered by a
collective bargaining agreement on the date of termination shall be determined
by the collective bargaining agreement that covers the Participant at the time
employment terminates.

 

3.03         Medical Insurance Benefits

 

Any Workforce Reduction that causes a participant to lose coverage under one or
more group health, dental and health care reimbursement plans sponsored by
Company shall be deemed a COBRA qualifying event as of the termination date.  As
further described in the COBRA information that will be made available to the
Participant at the time of the qualifying event, unless the Participant elects
COBRA continuation within the applicable time period, the

 

5

--------------------------------------------------------------------------------


 

Participant’s elected health coverage under the group health plans sponsored by
Company shall terminate at midnight on the termination date.

 

3.04         Time and Manner of Payment

 

3.04-1    Severance pay shall be paid in a lump sum.  Payment will be made as
soon as practicable following the later of the Participant’s termination date or
the expiration of the revocation period described in the waiver and release of
claims form.

 

3.04-2    The Company may withhold from any amounts paid under the Severance
Plan any applicable local, state and federal income and other taxes and such
other withholdings as are required by law.

 

3.04-3    Severance pay shall not be considered part of a Participant’s
compensation for purposes of determining the Participant’s benefits under the
Company’s 401(k) or retirement plans.

 

3.05         Forfeitability of Severance Benefits

 

Any right to severance benefits shall be forfeitable until the Participant has
been terminated from employment due to a Workforce Reduction and has satisfied
all of the requirements and conditions for entitlement under 3.01.  The
Severance Plan may be amended or terminated as provided in Article 5 to
partially or wholly eliminate or otherwise change the benefits in 3.02 to the
extent they are forfeitable.

 

ARTICLE 4
ADMINISTRATION

 

4.01         Administrator

 

4.01-1    The Severance Plan shall be administered by Company’s Vice-President
of Human Resources, who in such capacity shall be the Administrator.

 

4.01-2    The Administrator may resign on 15 days’ notice to the Company.  The
Company may remove the Administrator without having to show cause or provide
advance notice.  Any vacancy shall be filled as soon as reasonably practicable. 
Until a new appointment is made, the Company shall act as the Administrator.

 

4.02         The Administrator’s Powers and Duties

 

4.02-1    The Administrator shall interpret the Severance Plan, decide any
questions about the rights of Participants and in general administer the
Severance Plan.  Any decision by the Administrator shall be final and bind all
parties.  The Administrator shall have absolute discretion to carry out the
Administrator’s responsibilities under this section.

 

4.02-2    The Administrator may delegate all or part of the administrative
duties to one or more agents and may retain advisors and agents for assistance. 
The Administrator may

 

6

--------------------------------------------------------------------------------


 

consult with, and rely upon the advice of counsel, who may be counsel for the
Company or any Affiliate.

 

4.02-3    The Administrator shall be the plan administrator under federal laws
and regulations applicable to plan administration.  The Administrator shall be
the agent for service of process on the Severance Plan at the Company’s address.

 

4.03         Company Functions

 

4.03-1    Except as provided in 4.03-2, all authority of the Company shall be
exercised by the President of the Company, as applicable, who may delegate some
or all of the authority to any officer.

 

4.03-2    Subject to 4.03-3, the power to amend or terminate the Severance Plan
may be exercised only by the Board of Directors of the Company.

 

4.03-3    The President may amend the Severance Plan in writing, on advice of
counsel, to make technical, administrative or editorial changes to comply with
applicable law or to simplify or clarify the Severance Plan.

 

4.03-4    The Board of Directors of the Company shall have no administrative
authority or function with respect to the Severance Plan.  Being a member of the
Board shall not, in itself, make a person a plan fiduciary.

 

4.04         Claims Procedures

 

4.04-1    Claims for benefits under the Plan shall be governed by these
procedures.

 

(a)           The Administrator shall establish administrative processes and
safeguards to ensure and verify that claims decisions are made in accordance
with the Plan and that, where appropriate, Plan provisions have been applied
consistently with respect to similarly situated claimants.

 

(b)           Any person claiming a benefit, or requesting an interpretation,
ruling or information, shall present the request in writing to a claims
administrator appointed by the Administrator (who may be the Administrator) to
decide the claim.

 

(c)           If any procedure utilized by the claims administrator, including
any provision under any Plan document or insurance contract, unduly inhibits or
hampers the initiation or processing of a claim under Sections 4.04 and 4.05,
the claimant may immediately submit the request in writing to the Administrator.

 

(d)           Claims or requests under this Plan should be addressed to the
Administrator at:

 

Cascade Natural Gas Corporation

222 Fairview Avenue North

 

7

--------------------------------------------------------------------------------


 

Seattle, WA 98109

Attention: Vice President, Human Resources

 

4.04-2    For claims processing, the Administrator will establish procedures for
determining whether any other individual has been authorized to act on behalf of
a claimant.

 

4.04-3    The Administrator will respond to a claim as follows:

 

(a)           If the claim is wholly or partially denied, the Administrator will
notify the claimant of the adverse determination within a reasonable time not
longer than 90 days after the plan received the claim unless special
circumstances require an extension of time.

 

(b)           The Administrator will notify a claimant in writing of the need
for any extension before the end of the initial 90 days and any extension will
be no longer than another 90 days after the initial period.

 

(c)           Any notice of extension will indicate the special circumstances
requiring the extension and the date by which a decision is expected.

 

4.04-4    The time periods for determinations under Section 4.04-3 shall run
from the time the claim is filed under Section 4.04-1, without regard to whether
all needed information is filed.  In case of an extension of time because more
information is needed, the period for making the determination will be tolled
from the time the claimant is notified of the need until the claimant responds.

 

4.04-5    The Administrator will provide the claimant with written or electronic
notification of any adverse determination on a claim, including:

 

(a)           The specific reason or reasons for the determination.

 

(b)           Reference to the specific plan provisions on which the
determination is based.

 

(c)           A description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why it is necessary.

 

(d)           A description of the review procedures under Section 4.05 and the
applicable time limits.

 

(e)           A statement of the claimant’s right to bring a legal action under
ERISA following any adverse determination on review.

 

4.05         Appeal Procedures

 

4.05-1    A claimant may request review within 60 days after receiving a
notification of an adverse determination on a claim under Section 4.04 and the
following shall apply:

 

8

--------------------------------------------------------------------------------


 

(a)           The claimant may submit written comments, documents, records, and
other information relating to the claim.

 

(b)           Upon request and at no charge, the claimant may have copies of any
document, record, or other information that:

 

(1)           was relied on in making the determination;

 

(2)           was submitted, considered, or generated in the course of making
the determination, whether or not relied on; or

 

(3)           demonstrates compliance with the processes and safeguards under
Section 4.04-1(a).

 

(4)           The Administrator’s review shall take into account all comments,
documents, records and other information submitted by the claimant relating to
the claim, whether or not considered in the initial determination.

 

4.05-2    The Administrator will respond to an appeal as follows:

 

(a)           The Administrator will notify the claimant of its determination on
review within a reasonable time not longer than 60 days after the plan received
the request for review unless an extension of time is required for a hearing or
other special circumstances.

 

(b)           The Administrator will notify a claimant in writing of the need
for any extension before the end of the initial 60 days and no extension will be
longer than another 60 days after the initial period.

 

(c)           Any notice of extension will indicate the special circumstances
requiring the extension and the date by which a decision is expected.

 

4.05-3    The time period for determinations under Section 4.05-2 shall run from
the time an appeal is filed, without regard to whether all needed information is
filed.  In case of an extension of time because more information is needed, the
period for making the determination will be tolled from the time the claimant is
notified of the need until the claimant responds.

 

4.05-4    The Administrator will provide the claimant with written or electronic
notification of its determination on appeal.  If the determination is adverse,
the notice will include:

 

(a)           The specific reason or reasons for the determination.

 

(b)           Reference to the specific plan provisions on which the
determination is based.

 

9

--------------------------------------------------------------------------------


 

(c)           A statement that, upon request and at no charge, the claimant may
have copies of any document, record or other information under 4.05-1(b).

 

4.06         Indemnity and Bonding

 

4.06-1    The Company shall indemnify and defend any Severance Plan fiduciary
who is an officer, director or employee of the Company against any claim or
liability that arises from any action or inaction in connection with the
Severance Plan, subject to the following rules:

 

(a)           Coverage shall be limited to actions taken in good faith that the
fiduciary reasonably believed were not opposed to the best interest of the
Severance Plan.

 

(b)           Negligence by the fiduciary shall be covered to the fullest extent
permitted by law.

 

(c)           Coverage shall be reduced to the extent of any insurance coverage.

 

4.06-2    The Severance Plan fiduciaries shall be bonded to the extent required
by applicable law.

 

4.07         Expenses

 

4.07-1    An Administrator who is employed full-time by the Company shall not be
separately compensated for services as the Administrator.  The Administrator
shall be reimbursed by the Company for all expenses incurred by the
Administrator while acting as the Administrator.

 

4.07-2    The Company may allocate the cost of any administrative fees or
expenses among the Company and adopting Affiliates.  Otherwise, all expenses and
fees shall be paid by the Company.

 

ARTICLE 5
GENERAL PROVISIONS

 

5.01         Enforceability and Exclusive Benefit

 

The Company and all adopting Affiliates intend the terms of the Severance Plan,
including those relating to the coverage and benefits, to be legally
enforceable.  The Company and all adopting Affiliates further intend that the
Severance Plan be maintained for the exclusive benefit of Eligible Employees of
the Company.

 

5.02         Amendment and Termination

 

Subject to 3.05, the Company may amend or terminate the Severance Plan at any
time.

 

10

--------------------------------------------------------------------------------


 

5.03         Not Contract of Employment

 

Nothing in the Severance Plan shall give any employee the right to continue
employment.  The Severance Plan shall not prevent discharge of any employee at
any time for any reason.

 

5.04         Unfunded

 

All benefits payable under the Severance Plan shall be unfunded and shall be
payable only from the general assets of the Company.  The Participants shall
have no interest in any assets of the Company and shall have no rights greater
than the rights of any unsecured general creditor of the Company.

 

5.05         Nonassignment

 

The rights of a Participant under the Severance Plan are personal.  No interest
of a Participant under the Severance Plan may be assigned, transferred, seized
by legal process or subjected to the claims of creditors in any way.  A
Participant’s rights under the Severance Plan are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge or encumbrance.

 

5.06         Applicable Law

 

The Severance Plan shall be construed according to the laws of the Washington,
except as preempted by federal law.

 

Adopted:

CASCADE NATURAL GAS CORPORATION

 

 

 

 

 

By

 

 

David W. Stevens, President

 

 

 

Date:

 

, 2005

 

11

--------------------------------------------------------------------------------